Judgment, Supreme Court, New York County (Lewis Friedman, J.), entered September 29, 1994, which denied petitioner’s application pursuant to CPLR article 78 to annul respondents’ determination terminating petitioner from his position as a probationary correction officer, unanimously affirmed, without costs.
Evidence submitted by respondents demonstrating that petitioner failed to properly log a visit to respondents’ Health Management Division as required by regulations covering out-of-residence activities while on sick leave, and on another occasion submitted a doctor’s note falsely stating that he had been to the doctor on a day that petitioner had logged such visit, was more than sufficient to rebut petitioner’s unsupported assertion that his dismissal was made in bad faith, if indeed any such rebuttal was necessary (see, Matter of Butler v Abate, 204 AD2d 171, 172, citing Matter of Soto v Koehler, 171 AD2d 567, 568, lv denied 78 NY2d 855). There is no merit to petitioner’s claim that the negotiated plea agreement pursuant to which he was placed on probation for violations of "sick leave procedures” did not cover the charge of filing a false report. The false report here was a doctor’s note, and doctor’s notes, insofar as used as to document an employee’s absence from work, are clearly related to sick leave procedures. Concur—Murphy, P. J., Sullivan, Kupferman, Ross and Williams, JJ.